Citation Nr: 1818922	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  16-49 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as secondary to herbicide agents exposure.

2. Entitlement to service connection for a bladder condition, to include as secondary to herbicide agents exposure and/or to prostate cancer.

3. Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder, anxiety disorder, and depression.


REPRESENTATION

Appellant represented by:	Alan Watt, Claims Agent


WITNESS AT HEARING ON APPEAL

The Veteran's Former Spouse
ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1959 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran's Former Spouse testified on the Veteran's behalf via live video conference at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2018.  A transcript of that hearing is of record.

The Veteran originally raised separate claims for service connection for bipolar disorder, anxiety disorder, and depression.  These claims have been recharacterized as a claim for an acquired psychiatric condition to include the conditions named.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for an acquired psychiatric condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. The evidence of record does not show that the Veteran served in the Republic of Vietnam or under other conditions or circumstances that would have resulted in his exposure to herbicide agents.

2. There is no evidence of prostate cancer in service or for many years after service, and there is preponderance of the evidence is against a finding that the Veteran's prostate cancer is associated with his military service.  

2. Prostate cancer is not service-connected; the preponderance of the evidence is against a finding that the Veteran has a bladder condition that is associated with his military service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for prostate cancer have not been met.  38 U.S.C. §§ 501, 1112, 1116, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for a bladder condition have not been met.  38 U.S.C. §§ 501, 1112, 1116, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided to the Veteran along with his Fully Developed Claim form in December 2014.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.
VA has also fulfilled its duty to assist the Veteran in developing his claims.  The Veteran's military personnel records and service treatment records (STRs) have been associated with the claims file.  Additionally, VA sought and received records about the activities of the ship on which the Veteran served.  As noted in the remand portion of this decision, it does not appear that all of the Veteran's post-service VA treatment records have been associated with the claims file.  However, as this case turns on the question of whether the Veteran was exposed to herbicide agents during his service, additional development of those records is not material to the claims decided in this decision.

Similarly, VA's duty to assist has been met in this case despite the fact that no VA examination has been conducted with respect to the issues decided herein.  The obligation to provide an examination occurs when the record contains competent evidence that a claimant has a current disability or signs and symptoms thereof; an indication that the disability or signs and symptoms of a disability may be associated with active service; and the medical evidence of record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the record does not meet this standard because the evidence of record does not provide an adequate evidentiary basis for concluding that the Veteran was exposed to herbicide agents in service as discussed in more detail below.  Consequently, the Board finds that the duty to assist has been met in this case.

II. Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including prostate cancer, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for prostate cancer and a bladder condition.  His service treatment records are silent for any complaints, findings, treatment, or diagnoses related to prostate cancer or a bladder condition.  His postservice VA treatment records show that the Veteran's prostate cancer was diagnosed and treated many years after service.  He also experiences incontinence and has been prescribed medication to treat bladder symptoms.  

Based on the foregoing information, there is no evidence that the Veteran's prostate cancer manifested in service or to a compensable degree in the first year following his separation from active duty service.  Consequently, service connection for prostate cancer on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112 ), is not warranted.  Notably, the Veteran has not alleged (nor has he submitted competent evidence to show) that he has suffered from prostate cancer continuously since service.  See 38 C.F.R. § 3.303(b).

Instead, it is the Veteran's contention that his prostate cancer and bladder condition is the result of herbicide agents (including Agent Orange).  

The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases afforded this presumption includes prostate cancer but does not include a bladder condition.  Consequently, the herbicide agent exposure presumptive provisions of 38 U.S.C. § 1116 apply to the Veteran's claim for service connection for prostate cancer, but do not apply to his claim for service connection for a bladder condition.

Nevertheless, with respect to the bladder condition, the United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange, is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Accordingly, for both the Veteran's claims of service connection for prostate cancer and a bladder condition, it is essential to determine whether he was exposed to an herbicide agent in service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam era.  VA regulations presume that veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, were exposed to those herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).

In his substantive appeal to the Board, the Veteran claimed that the vessel on which he served was tasked with picking up the remains of deceased soldiers and that he was required to go ashore to Vietnam to pick up those remains from 1961 to 1963.  The Veteran's Former Spouse, who appeared on his behalf at the January 2018 hearing in this matter, testified that the Veteran had described this aspect of his duties to her.

Despite these reports from the Veteran and from the Veteran's Former Spouse, the Board finds that the evidence weighs against a finding that the Veteran served in the Republic of Vietnam.  The Veteran's service personnel records do not contain a record of him serving in the Republic of Vietnam.  Similarly, available relevant records of the vessel on which he served were consulted and do not provide a record of this vessel sailing to Vietnam during the period of the Veteran's service.  See July 2015 DPRIS Response.  Furthermore, the Veteran's service personnel records include a letter he wrote to the Military Personnel Records Center in April 1968 in which the Veteran provided a very different account of his service than what he stated in his substantive appeal to the Board.  In that April 1968 letter, the Veteran stated that he and his vessel were in the Taiwan Straits from November 1960 until 1963.  The Veteran's service department appears to have verified this version of events, because the Veteran was subsequently provided with a corrected DD-214 in May 1968 to provide documentation of his receipt of the Armed Forces Expeditionary Medal (Taiwan).

Given the conflicting reports that the Veteran has made about his activities and the locations of his service, the Board finds that the Veteran's more recent statements that he served in Vietnam are not credible.  Buchanan v. Nicholson, 451, F.3d 1331, 1337 (Fed. Cir. 2006) (noting that lay evidence may be found not credible where there is evidence of "possible bias, conflicting statements, etc.").  Here, the Board finds that the letter written in 1968 is the more accurate account of the Veteran's service because it was created closer in time to the Veteran's service and he would have a better memory for the then more recent events.  The activities and locations of the Veteran's service are also more consistent with the Veteran's service personnel records and appear to have been ratified by his service department as evidenced by his corrected discharge document.  Therefore, since the only evidence of record that the Veteran served in Vietnam are his own statements made in connection with this appeal, which is decades after his service and inconsistent with his previous and more contemporaneous accounts of his service, the Board finds that the record does not support a finding that the Veteran served in the Republic of Vietnam and does not qualify for the presumption of exposure to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran does not argue, and the record does not suggest, that he was otherwise exposed to herbicide agents during his service.  The Veteran also does not more generally provide any indication of any other event, injury, or illness in his service that would cause prostate cancer or his bladder condition.  Consequently, the preponderance of the evidence is against a finding that the Veteran's prostate cancer or bladder condition is in any way related to his active duty service.  

With respect to the bladder condition, the Veteran has also claimed that condition as secondary to his prostate cancer.  Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two. 

Inasmuch as prostate cancer has been denied (see above), a threshold legal requirement for establishing secondary service connection is not met, i.e., it is not shown that the primary disability (prostate cancer) alleged to have caused or aggravated the disability for which secondary service connection is sought (bladder condition) is service-connected.  Accordingly, the claim of service connection for a bladder condition as secondary to prostate cancer is legally insufficient, and must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

In conclusion, the preponderance of the evidence is against the Veteran's claims of service connection for prostate cancer and a bladder condition and they must be denied.


ORDER

Service connection for prostate cancer is denied.

Service connection for a bladder condition is denied.


REMAND

The Board finds that additional development is necessary before a final adjudication can be entered as to the matter of service connection for an acquired psychiatric disorder.  It does not appear that all of the Veteran's post-service VA treatment records are associated with the claims file.  The Veteran's Former Spouse testified at the January 2018 Board hearing that the Veteran first sought psychological treatment in the late 1970s (approximately 1978) from a VA facility in San Diego.  Those records are not of record.  The treatment records that are associated with the claims file also refer and sometimes quote records of treatment from 2009 and 2010, especially in relation to the Veteran's psychological condition.  However, with the exception of a few pages of records from 1998-1999, no records prior to April 2011 appear to be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already of record, including any records from the late 1970s and early 1980s described in the hearing testimony and any records from prior to April 2011 that are not already associated with the claims file.  If, after exhaustive efforts, these records cannot be located, such should be documented for the record.  The Veteran should also be provided with appropriate notice that these records cannot be located that complies with 38 C.F.R. § 3.159(e) (2017).

2. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


